Christianson, J.
(dissenting). In the main I agree with what is said in the dissenting opinion prepared by Mr. Justice Birdzell.. By the plain words of the statute, it is the district court — not the supreme court — which is vested with power to designate the place of trial of a criminal action, when the defendant therein demands a change of trial judge and place of trial under § 10,766, Comp. Laws 1913. The power so vested in the district court is concededly a discretionary one, and this, court may interfere only when it is clearly shown that the trial court has abused its discretion. Manifestly no abuse of discretion has been shown here. Nor do I understand that the majority members so hold! Their action is based upon matters which have arisen, or at least become apparent, since the trial court made the order which is assailed in this proceeding. It is true this court is, by the Constitution, granted “a general superintending control over all inferior courts,” but the very provision which grants this power attaches to it the condition that it is to be exercised “under such regulations and limitations as may be prescribed by law.” N. D. Const. § 86. And the same Constitution which brought this court into being and gave to it such general superintending control, also created the district courts and vested such courts with exclusive original jurisdiction in causes like that which gave rise to this, proceeding. Not only so, but it has been “prescribed by law” — in plain and unmistakable terms, — that the district court is to determine the place of trial of criminal causes when an application is made by a defendant therein such as was made by the plaintiff in this proceeding. I believe that the action of the majority members in this proceeding is wholly unauthorized. If they deem the conditions, which are shown to have arisen after the district court made its order, such as to warrant the entry of an *9order different from that which the trial court made, then the matter should be remanded to the district court, as suggested by Mr. Justice Birdzell.
I do not believe, however, that any showing has been made here from -which it can reasonably be inferred that the defendant cannot have a fair trial in Ramsey county. It should be noted that the two counties suggested by the plaintiff (McHenry and Renville) as well as (Pierce) the county chosen by the majority members, all lie in the same judicial district as does Ramsey, so apparently plaintiff has no objection to any of the three judges in that district. (And upon the oral argument it was stated that no such objection existed.) So, at the outset it is conceded by all that the trial judge in Ramsey county would be fair and impartial, and afford defendant a fair trial. The crime with which plaintiff is charged has no connection whatever with politics. The plaintiff is not charged with having committed what may-be called a “political crime.” I do not believe.that the people of Ramsey county (or any other county in this state) would desire to see an innocent man accused of rape convicted, or ■one guilty of that crime acquitted, because he is or is not of a certain political faith. And it is almost unthinkable that because some persons in Ramsey county have been arrested for criminal libel growing out of the recent election campaign, the jurors duly selected and sworn to try a case (from a distant county) wherein the defendant is charged with the crime of rape would violate their oaths as jurors, and permit political bias and prejudice to influence their judgment.
While I disagree with the conclusions reached by the majority members, it is only fair to state that if I deemed it properly a part of my duties to designate a place of trial of the criminal case under consideration, I should have no hesitancy in agreeing that the case might properly be sent to Pierce county. (I am aware of no reason why both parties may not, and will not, receive a fair trial in that county.) Nor am I aware of any reason why a fair trial may not be had in any other county in which the action may conveniently be tried.